It is my honour and privilege, on behalf of the 
Government and people of Fiji, to convey to you. Sir, our warmest 
congratulations upon your election to the high office of President of the 
General Assembly at its forty-seventh session. We are confident that under 
your distinguished leadership the Assembly at this session will be guided to a 
most successful conclusion.

My delegation extends its deep appreciation to your predecessor, 
Mr. Samir Shihabi, for his exemplary leadership during the last session of the 
General Assembly. 
Since our last session, a year ago, several new Members have joined the 
Organization. My delegation welcomes them most warmly. We believe that the 
near-universality of membership of the United Nations that we now have can 
lead to greater understanding and ultimately to concrete action in the search 
for lasting solutions to many of the problems facing our global community. 

The report of the Secretary-General is broad, and it demonstrates the 
complexity of the issues that concern the world today. My delegation commends 
the Secretary-General for his comprehensive report and for the important steps 
he has taken to carry out the various tasks that our Organization has assigned 
to him. We hope that at its forty-seventh session the General Assembly will 
help to find real solutions to these problems. 
The last few years have been a period of profound changes. With the end 
of the cold war, we have witnessed a new wave of nationalism surging in 
several parts of the world. This reflects an intense yearning for 
self-determination, especially in the political and economic spheres. At the 
same time, we have seen the world economy moving towards even greater 
interdependence and integration. In these developments, we see bright 
prospects and opportunities, but we also see the emergence of new problems, 
greater uncertainties and more unresolved inequities. 
In the Horn of Africa in Somalia a human tragedy of unprecedented 
dimensions is unfolding. War, drought and the collapse of civil authority 
threaten the lives of millions. Starvation has already claimed the lives of 
thousands of Somalis. All international efforts to respond to the 
overwhelming needs of the people of Somalia must be stepped up. 
We fully support the United Nations in its role in Cambodia, and we have 
contributed 50 police personnel to the United Nations Transitional Authority 
in Cambodia (UNTAC). The task facing UNTAC is certainly not easy. Fiji 
believes that the Cambodian people must be given the opportunity to determine 
freely their own political destiny and to enjoy the peace, stability and 
well-being to which they have aspired for so long. 

We hope that the reform process in South Africa can build on the progress 
that has already been made. We urge that the efforts to dismantle apartheid 
proceed as quickly as possible so that more deaths and bloodshed may be 
avoided. The international community must continue to assist the people of 
South Africa in their endeavour to bring an effective end to violence and to 
create the conditions for dismantling of apartheid in their country. 
My country commended both Koreas for taking seats last year as new 
Members of this Organization. It is encouraging to note that since then the 
two Koreas have intensified their dialogue and that they are taking important 
steps to strengthen further the ties between their two countries. The 
reunification of the Koreas will go a long way towards ensuring peace and 
stability in North-East Asia. 
Fiji welcomes the Middle East peace process that is taking place. We 
hope that the parties concerned will seize the opportunity to seek a 
comprehensive and just solution to the Middle East issues, in line with the 
relevant Security Council resolutions. We call upon all the parties involved 
to make every possible effort and to demonstrate all possible understanding, 
with a view to bringing about a just and permanent peace in the area. Fiji 
has already lost several of its soldiers engaged in peace-keeping duties in 
the cause of peace in the area. We therefore firmly believe that a positive 
outcome to the process would be a fitting tribute to all those gallant 
soldiers who died for the noblest cause in our world - the cause of peace. 
The gap between the developed countries and the developing countries has 
widened. The world's population has grown to 5.5 billion, and much of the 
growth has taken place in the developing countries, which are home for 

77 per cent of the world's people. Moreover, about 1.4 billion of the world's 
people live in extreme poverty, and the external debt of developing countries 
continues to grow. 
As Fiji is a developing country, faced with its people's rising 
expectations of improved conditions of living, we believe that the 
international community must make every effort to address and find solutions 
to the economic problems that we face. We urge the United Nations to continue 
to play a catalytic role in the creation of an international economic 
environment that will enhance the economies of the developing and 
underdeveloped countries of the world. 
I am aware that a process of review and revitalization of the United 
Nations is already under way. We in Fiji fully support the process, and I 
urge all Members of the Organization to do likewise so that programmes to meet 
the challenges of closer international cooperation may be created. 
We welcome the reforms that have already been put in place to strengthen 
the Economic and Social Council. The Charter envisages the Council's being 
able to provide Member States and relevant bodies and agencies within the 
United Nations system with overall direction and guidance on all matters 
relating to social and economic development. The Council should explore new 
needs, priorities and opportunities for joint international action and should 
coordinate them. A sense of priority in such changes will strengthen the 
impact of resolutions. 

My Government firmly believes that the private sector has a pivotal role 
to play in the development of the economy and therefore of the nation. We are 
taking a number of steps to enhance and facilitate private-sector activity. 
In this regard, as a relatively small island State, we welcome several 
private-sector initiatives which the United States of America has announced 
for our region, including the proposed United States-Pacific island countries 
joint commercial commission. 
Fiji also strongly supports efforts to liberalize world trade, and in 
particular we look forward to a successful conclusion to the Uruguay Round of 
trade negotiations. In fact, Fiji is already committed to giving the smaller 
Pacific island countries in our region duty-free access to our markets for a 
number of commodities and products. 
To ensure the economic development of developing countries, it is vital 
that our exports be ensured greater access to markets of developed countries. 
The terms of trade for developing countries' exports, especially for 
commodities, should also be significantly improved. There can be no doubt 
that the only credible option for generalized prosperity and development is a 
truly open and liberalized trading system. 
The Government of Fiji is committed to this objective. In the last few 
years our own trade regime has been liberalized considerably. Import quotas 
have been replaced with tariffs. The Government remains committed to 
continuous and steady reductions in the overall level of import protection. 
In addition, we are continuing to pursue a policy of attracting foreign 
investments through generous incentives to foreign investors wishing to set up 
export and manufacturing facilities in our country. 

My country was pleased to participate in the United Nations Conference on 
Environment and Development (UNCED) in Rio de Janeiro, in June. I reaffirm 
our full commitment to the several decisions taken at the Conference, 
including the Rio Declaration, Agenda 21, the Framework Convention on Climate 
Change, the Convention on Biodiversity and the Statement on forest principles. 
My Government supports the proposed commission on sustainable 
development, which is to be discussed later in this session. We particularly 
support the proposal that the commission be the main forum for consultation 
and leadership on the implementation of Agenda 21 at the global, regional and 
national levels. The commission should be able to review progress in 
implementation of Agenda 21, as well as provide a forum for further 
development and updating in the light of all future developments in the 
technological, legal, economic, financial and other areas. To be effective, 
the commission must be supported by a. small and well-organized secretariat. 
Global warming and a rise in the sea level pose serious threats to the 
very existence of a number of our neighbouring small island States in the 
South Pacific, and, I dare say, in other parts of the world. We welcome, 
therefore, the Framework Convention on Climate Change as an important first 
step towards addressing these threats. We want to see the Convention put into 
effect as early as possible. Negotiations of protocols should commence soon, 
especially on targets and timetables for the reduction of carbon dioxide and 
other greenhouse gas emissions. 
We also welcome UNCED's call for a series of meetings and conferences on 
the sustainable development of small island countries. Fiji supports the 
 
convening of the first global conference on small island states' sustainable 
development and its implications, and we will eagerly follow progress on the 
arrangements for the conference. 
Agenda 21 also called for conferences on the conservation and management 
of fish resources, one of the main sources of livelihood for many of our small 
island countries. Fiji endorses the Agenda 21 chapter on marine living 
resources and, in particular, the proposed United Nations intergovernmental 
conference to address the issue of straddling fish stocks and highly migratory 
species in the context of the Convention on the Law of the Sea. 
UNCED was a major step forward, but the next step may be more difficult. 
The spirit in which the various agreements were conceived and adopted needs to 
be matched by their speedy implementation. 
We are pleased that a good start has been made with the recently 
announced "Capacity 21" initiative by the United Nations Development Programme 
(UNDP), which aims at providing support to developing countries in the 
preparation and management of their own sustainable development plans. This 
initiative will go a long way towards translating Agenda 21 into effective 
national programmes. 
Today the world recognizes that basic human and social dimensions of 
development have long been neglected. UNDP's latest "Human Development 
Report" reminds us that development means involving people, placing them at 
the centre of all decision-making. At the United Nations, we, too, must place 
people at the centre of all our activities. 
I ask Member States to support the proposed world summit for social 
development, to be convened in 1995. The summit should elevate important 
 
social issues and allow socio-economic questions to be addressed more 
comprehensively than has been done in the past. 
Furthermore, the International Conference on Population and Development, 
to be convened in Egypt in September 1994, will provide an added focus on the 
relationship between population and.social development. My country looks 
forward to participating in both conferences. 
We have received the report of the Secretary-General, "An Agenda for 
Peace" (A/47/277), containing his constructive analysis and recommendations on 
ways to strengthen the capacity of the United Nations for preventive 
diplomacy, peace-building and peace-keeping. We applaud the Secretary-General 
for his pertinent recommendations and for some of the measures that he has 
already taken. 
Peace-keeping has eased tension and conflicts in several areas of the 
world. Fiji takes pride in being one of the countries contributing troops 
that are helping to promote and maintain peace in different parts of the 
world. We support the extension of United Nations peace-keeping into new 
fields, including the prevention of conflicts and peace-building, as suggested 
by the Secretary-General in his report to the Assembly. We recognize, 
however, that peace-keeping operations can be successful only with the full 
cooperation of the parties and a clearly defined mandate from the Security 
Council. 

As a former military officer, I know only too well that peace-keeping 
costs money and that financial contributions to our Organization are vital to 
the ultimate goal of secure and lasting peace in our universe. My delegation 
appreciates the undertaking by previous speakers to ensure adequate financial 
support for United Nations peace-keeping and humanitarian activities. 
It is perhaps appropriate at this point to remind this gathering that 
when the former Deputy Prime Minister of Fiji, the Honourable 
Josefata Kamikamica, addressed the Assembly in 1991, he indicated that my 
country would hold a general election in 1992 under our new Constitution. A 
peaceful general election, in which all the major political parties 
participated, was held in May this year. Since then, we have had two sessions 
of the new Parliament. I felt constrained to mention this because there is a 
growing demand in the world today for democracy, a necessary aspect of which 
is the holding of regular elections. 
Previous representatives of my country who have addressed the Assembly 
within the last four years adverted to the changes which had taken place and 
were still taking place in Fiji on the new Constitution that was promulgated 
in 1990 on the basis of recommendations by an independent multiracial national 
commission. I take great pleasure in informing this assembly of the world 
that my Government has committed itself to a review of the 1990 Constitution 
of Fiji. Preparatory work has already begun with regard to the mechanism and 
procedures for implementing this review. All communities in Fiji will be 
consulted fully in the review process. It will also involve the 
representatives of the people in Parliament and all the political parties. 
As of December 1988 indigenous Fijians numbered about 345,000 out of a 

total population of 720,000. Fiji is their indigenous homeland. In fact, the 
Fijians, through their mataqalis land-owning units own 83 per cent of all 
the land in Fiji. We have a distinct culture and identity which we must, of 
necessity, foster and develop for the very survival of the Fijian race. My 
Government is committed to providing continuing special assistance to the 
indigenous Fijians until they achieve comparable economic status with the 
other communities in Fiji, in keeping with the indigenous policies and 
programmes in many of our member countries. 
I should also like to express my Government's sincere and deep 
appreciation of the valuable efforts of the Working Group on Indigenous People 
in drafting the Universal Declaration on the Rights of Indigenous People. My 
Government, while reviewing our Constitution, is also committed to taking into 
account the meaning and obligations of this United Nations Declaration and all 
the recent developments in international and constitutional law on indigenous 
and tribal rights. My Government also supports the declaration of 1993 as the 
International Year for the World's Indigenous People. 
And while we look forward to observing 1993 as the International Year for 
the World's Indigenous People, we are also coming to the close of a very 
important year, the International Year for Disabled Persons. The disabled are 
present in every class, in every race, in every culture and in every country. 
A feature the disabled share with indigenous groups is that, while they are 
present, they are often not heard. We commend the United Nations for its 
efforts all along, including this year, in bringing to the fore the concerns 
of the disabled. 
My country remains committed to the work of the Special Committee on 
decolonization. The success that has been achieved so far should not lead us 

to forget what remains to be done. In the South Pacific region, we are 
encouraged by the measures being taken by the French Government under the 
Matignon Agreements to provide a framework for New Caledonia's evolution 
towards self-determination and independence. My Government welcomed the 
French Government's decision to allow a South Pacific ministerial mission to 
visit New Caledonia last year and to facilitate regular visits by United 
Nations missions in the future. We look forward to the mid-term review of the 
Matignon Agreements towards the end of the year. We consider this essential 
in ensuring that progress is maintained towards the decolonization of New 
Caledonia. 
Fiji will continue to oppose nuclear testing and the dumping of nuclear 
and other toxic wastes in the South Pacific region. The cessation of these 
activities is vital for our very survival and the preservation of our fragile 
ecosystem. We in the South Pacific welcome the recent decision by France to 
suspend its nuclear testing in the region. We are greatly encouraged by 
France'^ accession to the nuclear non-proliferation Treaty, and we hope that 
France will also become a party to the Protocol of the South Pacific 
Nuclear-Free Zone Treaty. 
At the same time, my Government also welcomes the decision by the United 
States to cease the operation of its chemical-weapons incineration facility at 
Johnston Atoll. 
We also applaud Japan's decision to cease large-scale drift-net fishing, 
often described as the "Wall of Death", in our South Pacific waters, and we in 
that region earnestly pray that other distant-water-fishing nations will soon 
make similar decisions. 

Secure and lasting peace in our world is what we must all aspire to. 
Disarmament and the elimination of weapons of mass destruction are essential 
requirements for peace. I believe that the Members of this Organization, all 
of us, should work together with total commitment to create and maintain 
secure and lasting peace on our planet, and simultaneously to increase and 
expand economic and social benefits to all the peoples of our world. 
Finally, our world today is what we, its nations, make it. With a 
knowledge of yesterday, with our experiences of today, let us all, great and 
small, rich and poor, as Members of this international Organization, 
rededicate our energies and efforts and commit ourselves to building a better 
world for us and for those generations which come after us. 
